DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/06/2022 has been entered. Claims 2-3 have been cancelled. Claims 1, 4-5, and 10 have been amended. Claims 1 and 4-10 are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection set forth in the non-final action mailed on 04/11/2022. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, CN106420279A to Zhang et al. (hereinafter “Zhang”), the closest prior art of record, discloses a soft knee exoskeleton driven by a negative-pressure linear actuator, comprising (Fig. 1 See generally the knee exoskeleton; Paragraph 0009 discloses the knee exoskeleton is driven actuators which provides negative pressure): an exoskeleton controller comprising a control part (Fig. 1 power and control system 4; Paragraph 0039 discloses the control circuit system controls the exoskeleton and air pumps; outer side airbag 103 on both legs); a left leg knee joint soft actuator worn on a left leg knee joint and capable of assisting knee joint motion of a left leg (Fig. 1 left knee joint airbag actuating component 5 has a torque actuator; Paragraph 0009 “left knee airbag actuator is equipped with a torque actuator acting on the knee of the left leg to provide auxiliary extension and bending torque for the left knee”); a right leg knee joint soft actuator worn on a right leg knee joint and capable of assisting knee joint motion of a right leg (Fig. 1 right knee joint airbag actuating component 6 has a torque actuator; Paragraph 0009 “right knee airbag actuator is equipped with a torque actuator acting on the right knee joint to provide auxiliary extension and bending torques for the right knee”), wherein the left leg knee joint soft actuator and the right leg knee joint soft actuator comprise a pneumatic driving mechanism and a sensing system (Fig. 1 left knee airbag actuating component 5, right knee airbag actuating component 6; Paragraph 0014 discloses the airbag components transmit torque to achieve assisted walking; Fig. 4 control circuit system 205 senses the walking motion via pressure sensors); the pneumatic driving mechanism can accept a power outputted by the exoskeleton controller to provide a torque for the knee joints (Fig. 4 power and control system 4 controls the air pumps to inflate the knee airbags or provide negative pressure to provide torque to the knee joints Paragraph 0038 “The executive assembly 5, the right knee joint airbag actuator assembly 6 provides both positive and negative pressure to provide torque to assist the knee joint in flexing and extension”); the sensing system can detect human-machine interaction state data (Paragraph 0039 discloses “The control circuit system 205 measures a walking motion (a process from the heel to the ground of toes during walking” and discloses the air pumps function based on whether the user is stepping on the sensors, or the sensors are free from pressure as the user progresses through their stride; Examiner interprets this measuring system to be human-machine interaction state data); and the control part can process the data detected by the sensing system and control the power output of the left leg knee joint soft actuator and the right leg knee joint soft actuator (Paragraph 0039 discloses “The control circuit system 205 measures a walking motion (a process from the heel to the ground of toes during walking) by collecting data from the left-foot micro-posture sensor 9 and the right-foot micro-posture sensor 10 in real time to identify the gait Cycle, including a foot-to-ground contact support period and a free-swinging wobble period to control the flow of the micro air pump (A) 203 and the micro air pump (B) 204 so as to be synchronized with the walking gait Output control”); the exoskeleton controller comprises: a controller body (Fig. 4 main body 201), an end cover (Fig. 4 upper cover), a miniature vacuum negative pressure pump (Fig. 4 micro-pump A 203), a mounting plate (Fig. 4 plate is on the back of the controller), a DSP embedded control system (Fig. 4 Control circuit system 205; Examiner interprets the embedded control system to be a controller of the circuits), a lithium battery pack (Fig. 4 DC battery assembly 207; Paragraph 0039 discloses the DC battery “adopts a rechargeable lithium battery”), a right air tube R (Inflation tube of the micro-pump (A) 302), a left air tube L (Inflation pipe of the micro-pump (B) 304), and a soft belt (Fig. 4 flexible fixing belt 207). 
	However, Zhang does not disclose wherein the controller further comprises a T-type three-way adapter, a wireless receiving and transmitting module, a heat sink block A, a heat sink block B, and a switch. Furthermore, it would not be obvious to modify Zhang with such features. The controller of Zhang relies upon wired control of the exoskeleton, the controller does not need a T-type three-way adapter to function, and no heat sink block is required for proper function of the exoskeleton. To modify the controller of Zhang to use wireless communication, a T-type three-way adapter, a switch, and heat sink blocks would require significant redesign of the interior and therein the circuitry of the exoskeleton controller of Zhang. Absent any new prior art reference, it would not have been obvious to make such modifications.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                           

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785